Citation Nr: 0824476	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a rating in excess of 40 percent for 
disability of the lumbar spine.

3. Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome of the cervical spine.

4.  Entitlement to a compensable rating for hammer finger of 
the left little finger.

5.  Entitlement to a compensable rating for laceration scars 
of the left scalp and ear.

6.  Entitlement to an effective date earlier than July 11, 
2005, for the award of a 50 percent rating for PTSD.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for bilateral arm and 
leg numbness, to include muscle spasms.

9.  Entitlement to service connection for left great toe 
pain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, Esq.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and November 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

For clarification purposes, the Board notes that in an August 
2003 rating decision, the RO granted service connection for 
PTSD and assigned a 30 percent rating, effective April 4, 
2003.  On July 11, 2005, the veteran filed the instant claim 
for an increased rating for his PTSD.  A duplicate claim for 
an increased rating for PTSD was received on July 15, 2005.  
Thereafter, in an August 2005 rating decision, the RO 
increased the rating for the veteran's PTSD to 50 percent, 
effective July 15, 2005, the date the RO indicated that the 
claim for increase was received.  Then, in the May 2006 
statement of the case, the RO denied entitlement to an 
effective date earlier than July 11, 2005, for the grant of a 
50 percent rating for PTSD.  In light of the conflicting 
dates set forth in these two decisions, the Board notes that 
the statement of the case is correct in that the claim for an 
increased rating for PTSD was actually received on July 11, 
2005.  The issue on the title page reflects this correction.

The issues of entitlement to an increased rating for PTSD, an 
earlier effective date for the award of 50 percent for PTSD, 
service connection for headaches, and service connection for 
bilateral arm and leg numbness, to include muscle spasms, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's disability of the lumbar spine has not been 
manifested by ankylosis of the lumbar spine; there is no 
evidence of incapacitating episodes.

2.  The veteran's intervertebral disc syndrome of the 
cervical spine been manifested by forward flexion of the 
cervical spine to 15 degrees or less, favorable ankylosis of 
the entire cervical spine; there is no evidence of 
incapacitating episodes.  

3.  The veteran's hammer finger of the left little finger is 
not manifested by ankylosis or limitation of motion of the 
finger.

4.  The veteran's laceration scars of the left scalp and ear 
measure 0.5 cm in width by 2 cm in length and 0.3 cm in width 
by 1 cm in length; neither scar is unstable or painful on 
examination, and neither scar has resulted in any functional 
limitation.  

5.  The veteran does not currently suffer from a disability 
manifested by left great toe pain.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for disability of the lumbar spine have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for intervertebral disc syndrome of the cervical spine have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).

3.  The criteria for a compensable evaluation for hammer 
finger of the left little finger have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227, 5230 (2007).

4.  The criteria for a compensable evaluation for laceration 
scars of the left scalp and ear have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2007).

5.  A disability manifested by left great toe pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in letters dated in July 2005 and September 
2005, which were issued prior to the August 2005 and November 
2005 decisions on appeal, respectively, and in a January 2006 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter advised the 
veteran of the types of evidence to submit, such as 
statements from his doctor, statements from other individuals 
describing their observations, or his own statement 
describing the symptoms, frequency, severity and additional 
disablement caused by his disabilities.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In addition, the 
March 2006 letter advised the veteran of the type of evidence 
needed to establish a disability rating, including evidence 
addressing the impact of his condition on employment and the 
severity and duration of his symptoms, and of the evidence 
the needed to establish an effective date.  Id.  The veteran 
was provided with the rating criteria to establish disability 
ratings for his disabilities in the May 2006 statement of the 
case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, and lay statements.  The 
Board notes that claims file was not provided to the VA 
examiners in conjunction with the examinations.  However, the 
examiners did take a history of the injuries involved and 
reviewed his medical records on file.  Moreover, the question 
presented in this case is the current level of the veteran's 
disability, not the etiology of the disorder.  Review of the 
claims file would not change the objective findings provided 
on the examinations, which are the basis for the evaluation 
of the disability.  The examinations included consideration 
of the history of the conditions and contain sufficient 
information to decide the issues; thus, remand is not 
required.  See 38 C.F.R. §§ 4.1, 4.6.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, submitting his own 
statements concerning the impact of his disabilities on his 
functioning and employment, as well as lay statements.  
Moreover, the veteran has been represented from the inception 
of the claim by an attorney experienced in VA law and who is 
well aware of the requirements necessary to substantiate the 
veteran's claims.  Thus, any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Any such error is 
therefore harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

        A. Disabilities of the Spine

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on 
incapacitating episodes, with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  


        1. Disability of the Lumbar Spine

The veteran is currently in receipt of a 40 percent 
disability rating for degenerative disc disease of the lumbar 
spine.  

With respect to whether the veteran is entitled to a higher 
rating for limitation of motion of the lumbosacral spine, the 
Board notes that 40 percent is the maximum evaluation under 
the criteria for limitation of motion.  Although an 
evaluation in excess of 40 percent is authorized for 
unfavorable ankylosis, the medical evidence, to include 
August 2005 VA examination report, as well as VA progress 
notes, consistently shows that the veteran retains motion in 
each plane of lumbosacral movement.  

The Board notes the veteran reported flare ups of pain every 
day which requires him to stop his usual activity at work and 
do desk work.  However, incapacitating episodes of 
degenerative disc disease have not been described.  Indeed, 
the report noted that the veteran receives no medical 
treatment for his back, and only takes over-the-counter 
Tylenol.  Thus, the evidence clearly does not show episodes 
of back pain with physician treatment and physician 
prescribed bed rest, such that a higher rating could be 
assigned based on incapacitating episodes. 

The Board has considered whether there is any other 
appropriate basis for granting a higher schedular rating for 
this disability but has found none.  In this regard, the 
Board notes that although the veteran has consistently 
complained of upper extremity numbness, he does not currently 
have any neurological diagnosis attributable to his 
degenerative disc disease of the lumbar spine, and the 
claimed issue pertaining to numbness of the arms and legs is 
addressed in the Remand portion of this decision.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).


        2. Intervertebral Disc Syndrome of the Cervical 
Spine

The veteran's intervertebral disc syndrome of the cervical 
spine is currently rated as 20 percent disabling.  

With respect to whether the veteran is entitled to a higher 
rating for limitation of motion of the cervical spine, the 
Board notes that the medical evidence shows that at the 
August 2005 VA examination, flexion of the cervical spine was 
from zero to 40 degrees, with pain beginning at 20 degrees.  
Extension was from zero to 30 degrees, with pain beginning at 
10 degrees.  Right and left lateral flexion were each from 
zero to 40 degrees.  Right and left lateral rotation were 
each from zero to 40 degrees.  The examiner noted that there 
is additional loss of motion on repetitive use of the joint 
due to pain, fatigue, weakness, or lack of endurance.  
Specifically, the examiner noted that extension is 
additionally limited by up to eight degrees due to pain.  
When factoring in this additional loss of motion and 
functional impairment, forward flexion of the cervical spine 
is still not limited to 15 degrees or less.  Furthermore, as 
the medical evidence consistently shows that the veteran 
retains useful motion of the cervical spine, favorable 
ankylosis of the entire cervical spine is not present.  

The VA examination report noted the veteran denied 
experiencing any incapacitating episodes of intervertebral 
disc syndrome requiring bed rest prescribed by a physician 
and treatment by a physician, nor is there any competent 
evidence of any incapacitating episode of intervertebral disc 
syndrome as that term is defined by 38 C.F.R. § 4.71a.  
Moreover, as noted above, the veteran does not receive any 
treatment for his cervical spine disorder.  Therefore, he is 
not entitled to a higher rating for his intervertebral disc 
syndrome of the cervical spine on the basis of incapacitating 
episodes.

The Board has considered whether there is any other 
appropriate basis for granting a higher schedular rating for 
this disability but has found none.  In this regard, the 
Board notes that although the veteran has consistently 
complained of upper extremity numbness, he does not currently 
have any neurological diagnosis attributable to his 
intervertebral disc syndrome of the cervical spine, and the 
claimed numbness of the arms and legs is addressed in the 
Remand portion of this decision.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart, supra.



	B. Hammer Finger

The veteran's hammer finger of the left little finger is 
currently rated as noncompensably disabling under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5227, which provides that 
ankylosis of the ring finger or little finger warrants a 
noncompensable evaluation.  

Limitation of motion of the ring or little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.

The medical evidence shows that at the August 2005 VA 
examination, the veteran had no complaints regarding his left 
little finger.  The veteran was noted to be right handed.  
His left finger displayed no decrease in strength or 
dexterity.  There was no amputation, ankylosis, or deformity.  
There was no gap between the thumb pad and the tip of the 
left little finger.  There was no gap between the left little 
finger and the proximal transverse crease of the hand on 
maximal flexion of the finger.  Range of motion of the 
proximal interphalangeal joint of the left little finger was 
from zero to 110 degrees.  The range of motion of the distal 
interphalangeal joint of the left little finger was from zero 
to 80 degrees.  The range of motion of the metacarpal-
phalangeal joint of the left little finger was from zero to 
90 degrees.  The range of motion of the carpal-metacarpal 
joint of the left little finger was from zero to 80 degrees.  
There was no additional loss of motion on repetitive use 
during any of the range of motion testing.  The examiner 
concluded that the objective data did not support a diagnosis 
for the left little finger.  

The VA progress notes also do not show any complaints of or 
treatment for any left little finger condition.  

Without any medical evidence showing any current findings, 
there is no basis on which to grant a compensable rating for 
this disability.  In this regard, and as indicated above, 
there is no evidence of ankylosis of the little finger or of 
limitation of motion of the little finger.  Therefore, a 
compensable rating for hammer finger of the left little 
finger is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart, supra.

	C. Laceration Scars

The veteran's laceration scars of the left scalp and ear are 
currently rated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Under that code, disfigurement of the 
head, face, or neck is assigned a 10 percent evaluation if 
there is one characteristic of disfigurement.  A 30 percent 
evaluation is warranted if there are visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are two or three characteristics of disfigurement.  A 
50 percent evaluation is authorized if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are four or five characteristics of 
disfigurement.  An 80 percent evaluation is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part;      (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2007).  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar. 

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Diagnostic Code 7805 authorizes rating scars based upon 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2007).

The medical evidence of record indicates that one of the 
veteran's scars is on the left scalp.  The maximum width is 
0.5 cm and the scar is 2 cm in length.  The other scar is on 
the head and neck.  It measures a maximum of 0.3 cm in width 
and it is 1 cm in length.  Neither scar is tender on 
palpation.  There is no inflammation or elevation of either 
scar.  There is no edema, or skin ulceration or breakdown 
over either scar.  There is no keloid formation and no 
depression of either scar.  Neither scar is adherent to 
underlying tissue.  The texture of the scarred areas is 
normal.  There is no induration or inflexibility.  There is 
no underlying tissue loss and no resulting limitation of 
motion or loss of function as a result of the scars.  The 
color of the scars is normal.  

As neither scar displays any of the eight characteristics of 
disfigurement, a higher rating under Diagnostic Code 7800 is 
not appropriate.  The examiner also noted that the scars were 
not disfiguring.

Additionally, neither scar is manifested by frequent loss of 
covering of skin over the scar.  Therefore, the scars are not 
unstable and a compensable rating is not warranted under 
Diagnostic Code 7803.  

A higher rating under Diagnostic Code 7804 is not warranted 
because neither scar is painful on examination.  

Finally, according to the August 2005 VA examination report, 
the scars have not resulted in any limitation of function.  
Therefore, a higher rating is not warranted under Diagnostic 
Code 7805.  

The Board has considered whether the veteran could receive a 
compensable rating for his service-connected laceration scars 
of the left scalp and ear under any other diagnostic code, 
but has found none.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart, supra.

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The veteran claims service connection for left great toe 
pain.  The veteran's service treatment records show no 
treatment for or complaints concerning pain of the left great 
toe.  A 1997 entry noted the veteran reporting numbness in 
the toes when he began training for a marathon, but that had 
since subsided.  The post-service private medical evidence 
reveals that in February 2000 the veteran was seen by his 
private physician, R. Franklin, M. D., for complaints of left 
great toe numbness, which the veteran contends has been 
present since his in-service head injury.  Physical 
examination was unremarkable; however, Dr. Franklin concluded 
that the veteran had decreased sensation involving the left 
great toe.  Notably, neither Dr. Franklin nor any other 
medical care provider has rendered a diagnosis with respect 
to the veteran's left great toe.  

On review of the veteran's extremities on the 2005 VA 
examination, the veteran's gait was normal, he had full great 
toe extension against full resistance, and a detailed sensory 
examination was normal in the left lower extremity.  

The Board notes that pain alone without an underlying 
disorder is not a disability for which service connection may 
be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Moreover, the record fails to establish 
that the veteran suffered from a current disability 
manifested by pain with respect to his left great toe since 
the filing of his claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 323 (2007).  

As the record fails to establish that the veteran has a 
current disability manifested by pain of the left great toe, 
service connection for this claimed disability must be 
denied.  

III.  Other Considerations

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) with regard to the veteran's increased rating 
claims.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
veteran's back and neck disabilities are manifested by 
limitation of motion and pain causing functional impairment, 
which symptoms are adequately addressed by the rating 
schedule provisions governing evaluation of the spine.  With 
regard to his scars and his finger, he currently experiences 
no functional impairment.  With respect to all of his 
disabilities, the rating schedule provides for additional 
and/or more severe symptoms than currently shown by the 
evidence.  Thus, the rating criteria reasonably describe the 
veteran's disability level and symptomatology for his back, 
neck, scar, and finger disabilities.  His disability picture 
is therefore contemplated by the rating schedule, and the 
assigned schedular evaluations are adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  To the extent the 
veteran's reported itching of his scalp is deemed not 
reflected by the rating criteria, his scar disability has not 
been shown to require frequent hospitalization or to markedly 
interfere with employment.  In this regard, the VA 
examination report noted no impairment of function due to the 
scars, and no disfigurement.  Consequently, referral for 
extraschedular consideration is not warranted.  

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

ORDER

Entitlement to a rating in excess of 40 percent for 
disability of the lumbar spine is denied.

Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome of the cervical spine is denied.

Entitlement to a compensable rating for hammer finger of the 
left little finger is denied.

Entitlement to a compensable rating for laceration scars of 
the left scalp and ear is denied.

Entitlement to service connection for left great toe pain is 
denied.


REMAND

The veteran also claims an increased rating for PTSD, as well 
an earlier effective date for the award of a 50 percent 
rating.  The Board notes that during his VA examination, the 
veteran reported that he receives treatment for this 
disability and has since 1998.  Other records reflect the 
veteran has sought counseling at a Vet Center.  No records of 
such treatment are contained in the claims file, and such 
should be requested on remand.

In addition, as it has been almost three years since the last 
examination, one should be scheduled to determine the current 
status of his PTSD.

With regard to his claim for service connection for 
headaches, the veteran's service treatment records are 
negative for any treatment for headaches.  However, the 
retirement examination notes that the veteran complained of 
frequent muscular type headaches over the left side of his 
head and neck, which were considered to be non-disabling.  A 
November 2005 VA computerized list of problems includes 
"headache" but neither the November 2005 VA record nor any 
other medical record notes any complaints of or treatment 
with regard to any such diagnosis of headaches.  Thus, the 
Board finds that a VA examination is necessary to determine 
whether the veteran currently suffers from a chronic headache 
disorder and if so, whether such is related to service or 
service connected cervical spine disorder.

He veteran also claims that service connection is warranted 
for bilateral arm and leg numbness, to include muscle spasms.

An October 1997 service treatment record notes complaints of 
left leg pain and numbness of four days duration.  Physical 
examination of the left leg was insignificant and the 
diagnosis was parasthesia of the of the left leg, resolving.  
Lower extremities were noted to be normal at the retirement 
examination.

The report of an October 1998 VA examination notes that the 
veteran reported having difficulties with left upper 
extremity numbness since the his in-service head injury.  The 
diagnosis was intermittent paresthesias involving the left 
upper extremity and lower extremity.  The report of another 
October 1998 VA examination notes the veteran's complaints of 
left hand and arm numbness and tingling over the previous one 
and one half years.  Also noted was that the veteran 
complained of having numbness and tingling down his left 
lower extremity for five years.  A March 2002 VA examination 
report states that upper extremity motor examination was 
normal, as was neurological examination of the upper 
extremities.  Motor examination of the lower extremities 
revealed full strength in the right lower extremity (5/5) and 
4+/5 in the left lower extremity.  Deep tendon reflexes in 
the right knee and ankle were each 2+.  Deep tendon reflexes 
in the left knee was 1+ and in the left ankle deep tendon 
reflexes were 2+.  The diagnosis included the following 
statement:  "The patient has tenderness to palpation at the 
medial border of the scapula centrally, which is consistent 
with cervical spine arthropathy.  The patient has good 
neuromuscular strength in his upper extremities bilaterally 
with neurologic sequelae.  The patient has mild weakness in 
his left lower extremity with diminution of his knee deep 
tendon reflexes."  At the August 2005 VA examination, the 
veteran denied paresthesias, leg or foot weakness, but he 
complained of daily numbness.  Motor examination revealed 
normal motor strength of the bilateral upper and lower 
extremities.  

The VA medical records also reflect that the veteran was 
treated for deep venous thrombosis of the left lower 
extremity in 1999, and that he has not had any related 
treatment since then.  Additionally, the computerized list of 
problems includes neuralgia/neuritis.

Although there is no medical evidence indicating that any 
numbness, deep venous thrombosis or any other diagnosed 
neuralgia/neuritis is related to the veteran's military 
service, and one of the October 1998 VA examiners opined that 
lumbar radiculopathy is not related to the in-service head 
injury, the same October 1998 VA examiner also diagnosed the 
veteran with "cervical radiculopathy at C-5 on the left" 
and stated that "cervical spine symptoms" are related to 
the in-service head injury.  Furthermore, the other October 
1998 VA examiner diagnosed the veteran with "status post 
head trauma with chronic left neck pain and intermittent 
paresthesias involving the left upper extremity and lower 
extremity."

Based upon the aforementioned evidence, the Board is of the 
opinion that a medical examination with opinion is necessary 
in order to properly adjudicate this claim.  

Finally, the last treatment records in the file are dated in 
December 2005.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the 
Columbia VA Medical Center dating since 
December 2005.

2.  Ask the veteran to identify where he 
receives counseling or treatment for PTSD.  
After securing any necessary release, the 
RO should obtain these records dating since 
July 2004.

3.  Schedule the veteran for a mental 
examination to determine the current 
severity of his PTSD.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All findings should be 
reported in detail.

4.  Schedule the veteran for a VA 
neurological examination in order to 
determine the nature and etiology of any 
currently present headache disorder and 
bilateral arm and/or leg numbness, to 
include muscle spasms.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner should provide an 
opinion with respect to whether the 
veteran suffers from chronic headaches, or 
neurological disability of the upper and 
lower extremities to include muscle 
spasms.  If so, the examiner should 
determine whether any headache disorder or 
neurological disability of the arms and 
legs to include muscle spasms are at least 
as likely as not (ie., a 50 percent or 
better probability) etiologically related 
to the veteran's military service, to 
include the 1992 head injury, or other 
service-connected disability.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  


5.  Thereafter, readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


